NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       DENA M. DUARTE, Petitioner,

                                        v.

     THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

                   AMAZON.COM, Respondent Employer,

  AMERICAN ZURICH INSURANCE COMPANY, Respondent Carrier.

                             No. 1 CA-IC 15-0064
                               FILED 6-16-2016


               Special Action – Industrial Commission
                    ICA Claim No. 20141-990486
                 Carrier Claim No. 30142441239-001
      The Honorable Anthony F. Halas, Administrative Law Judge

                            AWARD AFFIRMED


                                   COUNSEL

Dena M. Duarte, Phoenix
Petitioner

Industrial Commission of Arizona, Phoenix
By Jason M. Porter
Counsel for Respondent
Jardine Baker Hickman & Houston, P.L.L.C., Phoenix
By Scott H. Houston
Counsel for Respondent Employer and Carrier



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge John C. Gemmill joined.


P O R T L E Y, Judge:

¶1           Dena Duarte seeks special action review of the
Administrative Law Judge’s (“ALJ”) finding that her condition attributable
to her industrial injury became medically stationary on March 2, 2015
without permanent impairment. For the following reasons, we affirm the
award.
            FACTS AND PROCEDURAL BACKGROUND

¶2            Duarte worked for Amazon.com as a stower in the
warehouse, pushing a heavy cart and stocking bins. She was injured on
July 2, 2014, while lifting a heavy tote at work and experienced a sharp,
shooting pain originating in her groin, and running down her left leg. She
was immediately evaluated, and declined treatment after a second
evaluation later that day. Duarte then went to Dr. Darrell Kilcup, a
chiropractor, and he ordered MRI studies and x-rays of her lumbar spine
and pelvis, all of which were normal, and indicated no significant
pathology.

¶3            Dr. John Beghin conducted an independent medical
examination (“IME”) of Duarte in October 2014. After reviewing her
medical history, imaging studies, and conducting a physical examination,
Dr. Beghin concluded that Duarte may have suffered a lumbar
sprain/strain at work, but her presentation was “non-organic in nature.”
Dr. Beghin explained there was “no objective evidence of any pathology
noted by physical examination or extensive imaging studies,” and
concluded that Duarte was at a permanent and stationary status regarding
her lumbar spine, did not require supportive care, and could “perform any
activity or work without restrictions.”

¶4         The workers’ compensation insurance carrier subsequently
terminated Duarte’s temporary compensation and medical benefits,


                                    2
                   DUARTE v. AMAZON/AM ZURICH
                        Decision of the Court

effective October 9, 2014 without permanent disability. Duarte filed a
request for hearings, and hearings were held on March 2, June 4, and June
18, 2015.

¶5            The ALJ heard testimony from Duarte, Dr. Sherman, and Dr.
Beghin, and issued his decision upon hearing, in which he adopted Dr.
Beghin’s findings and conclusions as “more probably correct and well-
founded,” and found that although Duarte had sustained a lumbar strain
attributable to her industrial injury, her condition had become medically
stationary by March 2, 2015, with no ratable permanent impairment or need
for work restrictions or supportive care. Duarte requested review of the
ALJ’s decision, and after the ALJ affirmed the award and findings, she
sought review by this court.

¶6             This court has jurisdiction under Arizona Revised Statutes
sections 12-120.21(A)(2), 23-951(A), and Arizona Rule of Procedure for
Special Actions 10.1 We defer to the ALJ’s factual findings, but review any
legal conclusions de novo, Young v. Indus. Comm’n, 204 Ariz. 267, 270, ¶ 14,
63 P.3d 298, 301 (App. 2003), and view the evidence in the light most
favorable to sustaining the award, Lovitch v. Indus. Comm’n, 202 Ariz. 102,
105, ¶ 16, 41 P.3d 640, 643 (App. 2002) (citation omitted).

                               DISCUSSION

¶7            Duarte challenges the ALJ’s factual findings, asserting she is
“still under restrictions” and medical care, and that she still suffers pain.
She argues that review by this court is her opportunity to “prove [her]
case,” and submits several documents that were not part of the record
before the ALJ.2

¶8             “We will uphold an ALJ’s factual findings if they are
reasonably supported by the evidence,” Munoz v. Indus. Comm’n, 234 Ariz.
145, 148, ¶ 19, 318 P.3d 439, 442 (App. 2014) (citation omitted), and will not
disturb an ALJ’s resolution of conflicting medical evidence unless it is
wholly unreasonable, Rosarita Mexican Foods v. Indus. Comm’n, 199 Ariz. 532,
535, ¶ 10, 19 P.3d 1248, 1251 (App. 2001) (citation omitted).



1We cite to the current versions of the statutes unless otherwise noted.
2 Because we can only consider evidence presented to the ALJ for
consideration and do not independently determine facts, we decline to
consider any evidence not presented to the ALJ and included in the record.
See Lovitch, 202 Ariz. at 105, ¶ 15, 41 P.3d at 643 (citation omitted).


                                      3
                   DUARTE v. AMAZON/AM ZURICH
                        Decision of the Court

¶9             Duarte testified that she continued receiving chiropractic care
after the IME; and after attempting physical therapy, which did not
improve her pain, was referred to Dr. Jason Sherman who diagnosed her
with left sacroiliitis and low back pain, and subsequently administered
three left sacroiliac joint injections. Dr. Sherman testified that he believed
Duarte had a history of left-sided-sacroiliitis that was aggravated by the
work incident, but that by the June 4, 2015 hearing, she was medically
stable.

¶10            Although Duarte testified that at the time of her October IME
she was “having a real hard time walking” due to the pain in her right
posterior, groin, and left leg, Dr. Beghin testified that Duarte’s symptoms
strongly pointed toward a nonorganic, or psychogenic, disorder. Dr.
Beghin re-examined Duarte in March 2015, and reported that her symptoms
indicated a nonorganic issue, and that any relief Duarte appeared to receive
from the first sacroiliac joint injection was “probably placebo in nature and
compatible with the significant nonorganic issues identified at the first
examination.” He testified that Dr. Sherman’s diagnosis of sacroiliitis was
incorrect, explaining:

              [T]here is no objective evidence of any sacroiliac
              pathology . . . Dr. Sherman’s use of the term
              sacroiliitis is incorrect because nowhere is there
              any objective evidence of sacroiliitis and that is
              a diagnosis made by objective testing. And . . .
              there are no tests isolating the sacroiliac joint
              and there are multiple other findings that point
              away from that. And I feel comfortable in my
              diagnosis and nothing that I have seen in the
              records would cause me to alter those things.

He concluded that Duarte “remain[ed] permanent and stationary in regard
to the industrial incident without permanent impairment,” and did not
need any supportive care or work restrictions.

¶11           The ALJ’s finding that Dr. Beghin’s opinion was “more
probably correct and well founded” was not unreasonable. Dr. Beghin was
board certified in orthopedic surgery, focused his practice on the diagnosis
and treatment of spinal problems, and was qualified to offer an opinion.

¶12           The ALJ is responsible for weighing the evidence and making
findings on questions of fact, Villanueva v. Indus. Comm’n, 148 Ariz. 285, 288,
714 P.2d 455, 458 (App. 1985) (citations omitted), and we will not re-weigh



                                      4
                   DUARTE v. AMAZON/AM ZURICH
                        Decision of the Court

the evidence in the record “to see if we would find some evidence more or
less persuasive or give it more or less significance,” Shaffer v. Ariz. State
Liquor Bd., 197 Ariz. 405, 409, ¶ 20, 4 P.3d 460, 464 (App. 2000) (citation
omitted). Moreover, we may not substitute our judgment for that of the
ALJ, even if the record supports inconsistent conclusions, because
“conflicting evidence can still be substantial.” Id. (internal quotes and
citations omitted).

¶13           On this record, the ALJ reasonably resolved the conflicting
evidence, and the finding that Duarte’s condition had become medically
stationary by March 2, 2015, with no ratable permanent impairment or need
for work restrictions or supportive care, is supported by sufficient evidence.

                              CONCLUSION

¶14           For the foregoing reasons, we affirm the award.




                                   :AA




                                         5